SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2010 Spur Ranch, Inc. (formerly known as New Green Technologies, Inc.) (Exact name of registrant as specified in its charter) Florida 000-29743 88-0409143 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 500 N. Capital of Texas Highway Bldg. 3, Suite 100 Austin, Texas 78746 (Address of principal executive office) Issuer's telephone number:512-355-1077 Section 3Securities and Trading Markets Section 3.02Unregistered Sales of Equity Securities On October 15, 2010, Spur Ranch issued 150,000 shares of restricted common stock to China Mezzanine, Inc., as consideration for a loan of $45,000 from China Mezzanine, Inc., to the Company.The loan bears interest at 18% per annum and is due May 15, 2011.China Mezzanine, Inc., is an interim lender which is owned by Messrs. W. Andrew Stack and Jeremy Stobie, two officers of the Company. The shares of stock issued in connection with the loan were issued pursuant to the registration exemption contained in Section 4(2) of the Securities Act of 1933 and constitute restricted securities under Rule 144 of the Securities and Exchange Commission. After issuance of the stock in the loan transaction, a total of 12,992,216 shares of common stock of the Company were issued and outstanding. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 1, 2010 Spur Ranch, Inc. /s/ Andrew Stack Andrew Stack, Chief Executive Officer
